—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
We initially note that, contrary to petitioner’s contention, there is no requirement that the Hearing Officer personally interview a confidential informant. Although third-party credibility assessments are insufficient, the record here contains sufficient material to enable the Hearing Officer to independently assess the credibility of the informant and the reliability of the information. The confidential transcript which included detailed probative information, as well as the testimony at the hearing and the misbehavior report, provide substantial evidence to support the determination of guilt. Any remaining contentions raised by petitioner have been considered and found lacking in merit.
Cardona, P. J., White, Casey, Weiss and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.